department of the treasury internal_revenue_service washington d c contact person contact number fz o p c t2 jul date uniform issue list legend x y ze dear sir or madam this is in reply to your rulings request of date on x's proposed transfer of all of its assets to y x is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code after its transfer x will notify the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code x has no expenditure_responsibility grants outstanding under sec_4945 of the code x will transfer all of its assets to y y is exempt from federal_income_tax under sec_501 c of the code and is not a private_foundation under sec_509 of the code because y is a supporting_organization under sec_509 of the code that supports z z is exempt from federal_income_tax under sec_501 of the code and is not a private_foundation under sec_509 of the code because z is a financially publicly_supported_organization under sec_509 and sec_170 a vi of the code that is also a community_foundation under sec_1_170a-9 of the income_tax regulations the following rulings are requested x's transfer of its assets to y will not be a termination under sec_507 of the code of x's private_foundation_status under sec_509 of the code and thus will not result in any private_foundation_status termination_tax under sec_507 of the code x's voluntary termination of its private_foundation_status by notice to the internal_revenue_service pursuant to sec_507 of the code after the transfer of all of its assets to y will be a termination under sec_507 a of the code however because x will have no assets when such termination occurs no termination_tax under sec_507 of the code will be due x's transfer of its assets to y will not result in tax under sec_4940 of the code the code x's transfer of its assets to y will not be an act of self-dealing or result in tax under sec_4941 of su x's transfer of its assets to y will be treated as qualifying distributions under sec_4942 a of the code and will not be taxable_expenditures under sec_4945 of the code of the code x's transfer of its assets to y will not be a jeopardizing investment or result in tax under section x’s transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code and under sec_1_507-3 of the regulations x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y the legal accounting advising and other expenses if reasonable in amount incurred for x's transactions described in this ruling will be qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code after x transfers all of its assets and voluntarily terminates its private_foundation_status pursuant to sec_507 of the code x must file its annual return form_990-pf for its final tax_year in which the transfer and termination occur but will not be required to file such returns for any future tax years when it wil have no assets and no activities x's transfer and transactions described in this ruling will not adversely affect x's exemption from federal_income_tax under sec_501 c of the code sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are financially publicly supported and are not private_foundations sec_509 of the code provides that a supporting_organization under that section is not a private_foundation under sec_509 of the code sec_507 of the code and sec_1_507-1 b of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or the value of the net assets of the private_foundation sec_1_507-1 of the regulations provides that a private_foundation which transfers ail of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code ls sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of is not required its assets to another private_foundation in a transfer under sec_507 of the code it to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that a transfer of assets does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6033 of the code sec_1_507-4 b of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer not constitute any termination of the transferor of assets under sec_507 of the code will foundation's private_foundation_status under sec_509 sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an organization exempt from federal_income_tax under sec_501 of the code is not a disqualified_person under sec_4946 of the code sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 g a of the code and sec_53 a i of the regulations provide that qualifying distributions include the reasonable administrative expenses_incurred to conduct exempt purposes sec_4942 of the code provides that a private_foundation does not make a qualifying_distribution under sec_4942 of the code where its distribution is a contribution to i an organization controlled by the transferor or by one or more of the transferar's disqualified persons under sec_4946 of the code or ii a private_foundation that is not an operating_foundation under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 d of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee foundation's uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 c allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code oo b x will transfer all of its assets to y your requested rulings are discussed below analysis i x's transfer of assets is to organization y which is exempt from federal_income_tax under sec_501 of the code and is not a private_foundation under sec_509 of the code because y is a supporting_organization under sec_509 a of the code x's transfer of its assets to y will not terminate x's private_foundation_status under sec_509 of the code and thus will not result in foundation termination_tax under sec_507 of the code under sec_507 of the code when x notifies the internal_revenue_service at least one day after it transfers all of its assets to y of its intent to voluntarily terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code x will thus terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 c of the code the value of x's assets after it has transferred all of its assets to y thus x‘s voluntary notice of termination of its private_foundation_status pursuant to section will be zero a of the code will not result in tax under sec_507 of the code x's transfer of its assets to y will not result in excise_tax on investment_income under sec_4940 of the code under sec_4941 of the code x's transfer of its assets to y will not be an act of self-dealing because the transfer will be made for exempt purposes to y which is exempt from federal_income_tax under sec_50t ch of the code and is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations x's transfer of its assets to y will be a qualifying_distribution under sec_4942 g a of the code because x's transfer will be paid for exempt purposes under sec_501 of the code to y which is exempt from federal_income_tax under sec_501 of the code and is not a private_foundation under sec_509 of the code because y is a supporting_organization under sec_509 a of the code x's qualifying_distribution to y for exempt purposes will not be a taxable_expenditure under sec_4945 of the code x's transfer of its assets for exempt purposes under sec_501 c of the code to y which is exempt from federal_income_tax under sec_501 of the code will not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_4945 of the code a private_foundation can transfer assets to an organization which is exempt from federal_income_tax under sec_501 of the code and is not a private_foundation because it a supporting_organization under sec_509 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer of its assets to y will not be a taxable_expenditure under sec_4945 of the code or subject x to tax under that section is also under sec_4945 a of the code where a private_foundation transfers assets to an organization which is exempt from federal_income_tax under sec_501 of the code and which is not a private_foundation because it a supporting ofganziation under sec_509 of the code the transferor private_foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y is the legal accounting and other expenses if reasonable in amount incurred by x in connection with this ruling_request and in carrying out the transfer of assets will be qualifying distributions under sec_4942 a of the code because they are paid to achieve the charitable purpose of making the grant to y and also for that reason the payments of such expenses will not be taxable_expenditures under sec_4945 of the code under sec_1_507-1 of the regulations after x transfers all its assets and voluntarily terminates its private_foundation_status pursuant to sec_507 of the code x must file its annual return form_990-pf for its final tax_year in which its transfer and termination occur but will not be required to file such returns for any future tax years when x will have no assets and no activities of because x's transfer of its assets to y will be for exempt purposes under sec_501 of the code x's transfer of assets will not adversely affect x's exemption from federal_income_tax under sec_501 ch of the code accordingly we rule that x's transfer of all of its assets to y will not be a termination under sec_507 of the code of x's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code x's voluntary termination of its private_foundation_status by notice to the internal_revenue_service pursuant to sec_507 of the code after x's transfer of all of its assets to y will be a termination under sec_507 of the code however because x will have no assets when its termination occurs no termination_tax under sec_507 of the code will be due x's transfer of its assets to y will not result in tax under sec_4940 of the code x's transfer of its assets to y will not be an act of self-dealing or result in tax under sec_4941 of the code x's transfer of its assets to supporting_organization y described in sec_509 a of the code will be treated as qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code olf x's transfer of its assets to y will not be a jeopardizing investment or result in tax under sec_4944 of the code x's transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y the legal accounting advising and other expenses if reasonable in amount incurred for x's transactions described in this ruling will be qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code after x transfers all of its assets to y and voluntarily terminates its private_foundation_status pursuant to sec_507 a of the code x must file its annual return form_990-pf for its final tax_year in which its transfer and termination occur but x will not be required to file such returns for any future tax years when x will have no assets and no activities x's transfer and transactions described in this ruling will not adversely affect x's exemption from federal_income_tax under sec_501 of the code because this ruling letter could help to resolve any questions about your status please keep it in your permanent records and include a copy in your annual return on form_990-pf this ruling letter is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely eigned geriand carter garland a carter manager exempt_organizations technical group 2lf
